Citation Nr: 1537980	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-06 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for fractured cusps secondary to the appellant's service-connected temporomandibular joint dysfunction (TMJ) status post jaw surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Huntington, West Virginia.  

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302(1993).  Review of the record reveals that a copy of the Veteran's claim for dental compensation was sent to the RO to adjudicate entitlement to service connection for the purpose of receiving dental treatment.  As this matter stems from an adverse RO determination that denied service connection for a dental disorder for compensation purposes only, the appeal is limited to this particular issue.


FINDINGS OF FACT

1.  Although the Veteran's service-connected TMJ dysfunction status post jaw surgery may have resulted in additional tooth damage, there is no indication that any missing teeth are due to dental trauma or a disease such as osteomyelitis, and there is no indication of bone loss.  

2.  The Veteran does not have a dental disability for which compensation can be authorized.  


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of dental trauma for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the agency of original jurisdiction (AOJ) issued VCAA notice letters to the Veteran in November 2011 and February 2012 prior to initial adjudication of the claim.  These letters explained the evidence necessary to substantiate his claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112(2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and the Veteran's own statements in support of his claim.  In September 2011, the Veteran identified a private dental facility at which he received treatment in 1965.  However, he also indicated that the dentist had since retired and the facility had closed.  The Veteran was afforded VA examinations responsive to the claim for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by a medical professional, and the opinions were provided following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.  Further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (2014) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").   

Analysis

The Veteran contends that he has developed cusps of the teeth secondary to surgery to his jaw that was accomplished while he was on active duty.  In a January 2014 statement, the Veteran asserted that his teeth were "ground down" after his surgery in service.  He reported that over the years, his jaws would lock, pop, crack and shift, and he would bite his tongue and cheek when eating.  He believed his current "broken teeth" were due to wear and tear and pressure.  In a February 2014 statement, the Veteran asserted that after his teeth were "ground down" following his bite correction, his teeth became weak and would break and crack very easily.  

The Veteran is currently service-connected for TMJ syndrome that has been determined to be a residual of his in-service jaw surgery.  As such, this claim is limited to entitlement to service connection for compensation purposes only.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; Simington v. West, 11 Vet. App. 41, 44 (noting the distinction between replaceable missing teeth which can be service connected for treatment purposes only and teeth lost "as a result of 'loss of substance of body of maxilla and mandible' which can be assigned ratings anywhere from 0 to 100 % for compensation purposes").

The Veteran's service medical and dental records show that he entered service with only tooth number 2 missing.  On his initial dental examination in July 1964, he was noted to have moderate calculus and caries on teeth number 1, 3, 5, 14, 15, 17-19, and 29-31.  In November 1965, he underwent an osteotomy, vertical ramus, mandible bilateral to repair a congenital disorder of mandibular prognathism.  His June 1966 separation examination shows a finding of 'surgical correction of congenital prognathic mandible with excellent results."  There was no finding of residual dental disability.

The Veteran underwent VA Oral and Dental Examinations in May 2012 and March 2014.  In pertinent part, the examiner noted that there was no loss of any teeth due to loss of substance of the maxilla or due to loss of substance of the mandible.  Tooth number 2 was missing, but all other teeth were present.  Tooth number 8 had a history of root canal therapy and currently has a porcelain crown restoration.  The dentist also provided an opinion responsive to the Veteran's contentions.  The examiner noted that the Veteran presented with numerous fractured teeth which could or could not have happened as a result of his jaw surgery.  The dentist noted further that the Veteran is 70 years old, and cusps of teeth can fracture after they have had restorations, as the fillings to restore decay can act as a wedge to fracture cusp tips.  He explained that the Veteran has several of these teeth, some with re-decay; this can happen with or without a history of jaw surgery.  The dentist concluded that the Veteran's teeth with fractured cusps were not a result of the corrective jaw surgery.  

As noted, service connection for loss of teeth can be established for compensation purposes only if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis, which is not shown here.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  The only tooth shown to be currently missing is tooth number 2.  This tooth was missing upon entrance into service and is clearly not associated with in-service trauma to the mouth or the in-service jaw surgery.  The remainder of the Veteran's teeth are present.  The Veteran does not have any other dental condition, to include fractured cusps, for which service connection for compensation purposes can be awarded.  

Accordingly, service connection for compensation purposes must be denied as there is no evidence of a current dental disability.  In so finding, the Board makes no determination with respect to whether the Veteran may be entitled to service connection for dental conditions for outpatient treatment purposes, which, as indicated above, is not subject of the current appeal. 


ORDER

Service connection for fractured cusps secondary to the appellant's service-connected temporomandibular joint dysfunction status post jaw surgery.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


